ORDER

PER CURIAM:
AND NOW, this 18th day of February, 2004, upon consideration of the Motion to Dissolve Temporary Suspension and Enforce All Other Provisions of the Order of October 3, 2003, and the Recommendation of Disciplinary Board Member dated January 27, 2004, it is ORDERED as follows:
As the Petition for Discipline filed on November 3, 2003, does not include the allegations upon which this Court relied in entering the October 3, 2003 Order of Temporary Suspension, said Order is hereby dissolved, without prejudice to any pending or future disciplinary proceedings, and respondent is reinstated to the practice of law, effective immediately.